Name: 90/49/EEC: Commission Decision of 26 January 1990 amending Decision 89/589/EEC authorizing the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  Europe
 Date Published: 1990-02-07

 Avis juridique important|31990D004990/49/EEC: Commission Decision of 26 January 1990 amending Decision 89/589/EEC authorizing the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 035 , 07/02/1990 P. 0023 - 0023*****COMMISSION DECISION of 26 January 1990 amending Decision 89/589/EEC authorizing the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) (90/49/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 88/380/EEC (2), and in particular Article 15 (2) and (3) thereof, Having regard to the application lodged by Germany, Whereas, pursuant to Article 15 (1) of Directive 70/457/EEC, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1987 in at least one of the Member States and which also meets the conditions laid down in Directive 70/457/EEC is, with effect from 31 December 1989, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of Directive 70/457/EEC provides that, in the cases set out in Article 15 (3), a Member State may be authorized, upon application, to prohibit the marketing of seed and propagating material of certain varieties; Whereas, by Decision 89/589/EEC (3), the Commission authorized Germany to restrict the marketing of seed of certain varieties of maize with an FAO (Food and Agriculture Organization) maturity class index over 350, on the ground that it is well known that such varieties are not, at present, suitable for cultivation in Germany (Article 15 (3) (c), second case, of Directive 70/457/EEC); Whereas it now appears that a variety was omitted from the list of these maize varieties contained in Decision 89/589/EEC and that this omission should be rectified; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 In Decision 89/589/EEC, in the list of varieties of Zea mays L. (maize) in Article 1 (2), 'Pablo' is inserted after 'Otello'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 26 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 187, 16. 7. 1988, p. 31. (3) OJ No L 331, 16. 11. 1989, p. 46.